COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-18-00048-CR


Ex parte Quincy Blakely                §    From County Criminal Court No. 1

                                       §    of Denton County (CR-2015-06355-
                                            E)
                                       §

                                       §    June 28, 2018

                                       §    Per Curiam

                                       §    (nfp)


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of prosecution.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM